
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.13


Nonemployee Directors Stock Incentive Program

(Amended and Restated as of November 9, 2011)

Edwards Lifesciences Corporation


--------------------------------------------------------------------------------






Contents


Article 1.   Establishment, Objectives, and Duration     1  
Article 2.
 
Definitions
 
 
1
 
Article 3.
 
Administration
 
 
3
 
Article 4.
 
Eligibility and Participation
 
 
4
 
Article 5.
 
Shares Subject to the Program
 
 
4
 
Article 6.
 
Stock Options
 
 
5
 
Article 7.
 
Stock Issuances
 
 
7
 
Article 8.
 
Restricted Stock
 
 
7
 
Article 9.
 
Restricted Stock Units
 
 
8
 
Article 10.
 
Stock Appreciation Rights
 
 
9
 
Article 11.
 
Automatic Awards to Nonemployee Directors
 
 
9
 
Article 12.
 
Beneficiary Designation
 
 
11
 
Article 13.
 
Deferrals
 
 
11
 
Article 14.
 
Rights of Participants
 
 
11
 
Article 15.
 
Change in Control
 
 
12
 
Article 16.
 
Amendment, Modification, and Termination
 
 
12
 
Article 17.
 
Compliance with Applicable Law and Withholding
 
 
12
 
Article 18.
 
Indemnification
 
 
13
 
Article 19.
 
Successors
 
 
14
 
Article 20.
 
Legal Construction
 
 
14
 

--------------------------------------------------------------------------------






Edwards Lifesciences Corporation


Nonemployee Directors Stock Incentive Program
(amended and restated as of November 9, 2011)


Article 1. Establishment, Objectives, and Duration

1.1.Establishment of the Program.    Edwards Lifesciences Corporation, a
Delaware corporation (hereinafter referred to as the "Company"), hereby amends
and restates the Nonemployee Directors Stock Incentive Program formerly known as
the Edwards Lifesciences Corporation Nonemployee Directors and Consultants Stock
Incentive Program (hereinafter, as amended and restated, referred to as the
"Program"), as set forth in this document, effective as of November 9, 2011. The
Program was previously amended and restated in March 2002, November 2002, May
2003, February 19, 2004, March 4, 2005, May 2007, November 13, 2008 and
February 11, 2010. Prior to the amendment and restatement on March 4, 2005,
consultants were eligible to participate in the Program. The Program permits the
grant of Nonqualified Stock Options, Stock Issuances, Restricted Stock,
Restricted Stock Units and Stock Appreciation Rights.

The Program became effective as of April 1, 2000 (the "Effective Date") and
shall remain in effect as provided in Section 1.3 hereof. The share limitations
under the Program reflect the 2-for-1 stock split effected on May 27, 2010.

1.2.Objectives of the Program.    The objectives of the Program are to optimize
the profitability and growth of the Company through long-term incentives which
are consistent with the Company's goals and which link the personal interests of
Participants to those of the Company's stockholders. The Program is further
intended to provide flexibility to the Company in its ability to motivate,
attract, and retain the services of Participants who make significant
contributions to the Company's success and to allow Participants to share in the
success of the Company.

1.3.Duration of the Program.    The Program commenced on the Effective Date, as
described in Section 1.1 hereof, and shall remain in effect, subject to the
right of the Board to amend or terminate the Program at any time pursuant to
Article 16 hereof, until all Shares subject to it shall have been purchased or
acquired according to the Program's provisions. However, in no event may an
Award be granted under the Program on or after April 1, 2020.

Article 2. Definitions

Whenever used in the Program, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized:

2.1."Annual Retainer" means the fixed annual fee of a Nonemployee Director in
effect on the first day of the year in which such Annual Retainer is payable for
services to be rendered as a Nonemployee Director of the Company. The Annual
Retainer does not include meeting or chairmanship fees.

2.2."Award" means, individually or collectively, a grant under this Program of
Nonqualified Stock Options, Stock Issuances, Restricted Stock, Restricted Stock
Units, or Stock Appreciation Rights.

2.3."Award Agreement" means an agreement entered into by the Company and each
Participant setting forth the terms and provisions applicable to Awards granted
under this Program.

2.4."Board" or "Board of Directors" means the Board of Directors of the Company.

--------------------------------------------------------------------------------



2.5."Change in Control" of the Company shall mean the occurrence of any one of
the following events:

(a)Any "Person", as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, and any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
such proportionately owned corporation), is or becomes the "beneficial owner"
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the
combined voting power of the Company's then outstanding securities; or

(b)During any period of not more than twenty-four (24) months, individuals who
at the beginning of such period constitute the Board of Directors of the
Company, and any new director (other than a director designated by a Person who
has entered into an agreement with the Company to effect a transaction described
in Sections 2.5(a), 2.5(c), or 2.5(d) of this Section 2.5) whose election by the
Board or nomination for election by the Company's stockholders was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof; or

(c)The consummation of a merger or consolidation of the Company with any other
entity, other than: (i) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than sixty percent (60%) of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person acquires more than thirty
percent (30%) of the combined voting power of the Company's then outstanding
securities; or

(d)The Company's stockholders approve a plan of complete liquidation or
dissolution of the Company, or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets (or any transaction
having a similar effect.

2.6."Code" means the Internal Revenue Code of 1986, as amended from time to
time.

2.7."Committee" means the Compensation and Governance Committee and any
successor thereto or any other committee appointed by the Board to administer
Awards to Participants, as specified in Article 3 herein.

2.8."Company" means Edwards Lifesciences Corporation, a Delaware corporation,
and any successor thereto as provided in Article 19 herein.

2.9."Disability" means the inability of the Participant to attend any meetings
of the Board or a Committee thereof for a period of twenty-six (26) weeks by
reason of a medically determinable physical or mental impairment or the
resignation or replacement of the Participant as a member of the Board by reason
of such impairment.

2.10."Effective Date" shall have the meaning ascribed to such term in
Section 1.1 hereof.

2.11."Employee" means an employee of the Company or of a Subsidiary of the
Company.

2

--------------------------------------------------------------------------------



2.12."Exchange Act" means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

2.13."Fair Market Value" means, at any date, the closing sale price on the
principal securities exchange on which the Shares are traded on the last
previous day on which a sale was reported.

2.14."Nonemployee Director" means a member of the Company's Board who is not an
Employee of the Company.

2.15."Nonqualified Stock Option" or "Option" means an option to purchase Shares
granted under Article 6 or Article 11 herein and which is not intended to meet
the requirements of Code Section 422.

2.16."Option Price" means the price at which a Share may be purchased by a
Participant pursuant to an Option.

2.17."Participant" means a Nonemployee Director who has been selected to receive
an Award or who has outstanding an Award granted under the Program.

2.18."Period of Restriction" means the period during which the transfer of
Shares of Restricted Stock is limited in some way (based on the passage of time,
the achievement of performance goals, or upon the occurrence of other events as
determined by the Committee, in its discretion), and the Shares are subject to a
substantial risk of forfeiture, as provided in Article 8 herein.

2.19."Restricted Stock" means an Award granted to a Participant pursuant to
Article 8 herein.

2.20."Restricted Stock Unit" means an Award granted to a Participant pursuant to
Article 9 herein.

2.21."Shares" means the shares of common stock of the Company.

2.22."Stock Appreciation Right" means an Award granted to a Participant pursuant
to Article 10 herein.

2.23."Stock Issuance" means an Award granted to a Participant pursuant to
Article 7 herein.

2.24."Subsidiary" means any business, whether or not incorporated, in which the
Company beneficially owns, directly or indirectly through another entity or
entities, securities or interests representing more than fifty percent (50%) of
the combined voting power of the voting securities or voting interests of such
business.

Article 3. Administration

3.1.General.    The Program shall be administered by the Compensation and
Governance Committee of the Board, or by any other Committee appointed by the
Board for such purpose. Any Committee administering the Program shall be
comprised entirely of directors. The members of the Committee shall be appointed
in accordance with the bylaws of the Company and the charter of such Committee.
Members of the Committee may participate in the Program. The Committee shall
have the authority to delegate administrative duties to officers, Employees, or
directors of the Company; provided that the Committee shall not be able to
delegate its authority with respect to granting Awards.

3.2.Authority of the Committee.    Except as limited by law or by the
Certificate of Incorporation or Bylaws of the Company, and subject to the
provisions of the Program, the Committee shall have the authority to:
(a) interpret the provisions of the Program, and prescribe, amend, and rescind
rules and procedures relating to the Program; (b) grant Awards under

3

--------------------------------------------------------------------------------



the Program, in such forms and amounts and subject to such terms and conditions
as it deems appropriate, including, without limitation, Awards which are made in
combination with or in tandem with other Awards (whether or not
contemporaneously granted) or compensation or in lieu of current or deferred
compensation; (c) subject to Article 16, modify the terms of, cancel and
reissue, or repurchase outstanding Awards; (d) prescribe the form of agreement,
certificate or other instrument evidencing any Award under the Program;
(e) correct any defect or omission and reconcile any inconsistency in the
Program or in any Award hereunder; (f) design Awards to satisfy requirements to
make such Awards tax-advantaged to Participants in any jurisdiction or for any
other reason that the Company desires; and (g) make all other determinations and
take all other actions as it deems necessary or desirable for the administration
of the Program; provided, however, that except for adjustments made pursuant to
Section 5.4, no outstanding Option will be amended or cancelled in connection
with any program that is considered a repricing of the Option under the rules of
the principal securities exchange on which the Shares are traded without
stockholder approval. The determination of the Committee on matters within its
authority shall be conclusive and binding on the Company and all other persons.
The Committee shall comply with all applicable laws in administering the Plan.
If and to the extent permitted by law (and subject to Section 3.1 herein), the
Committee may delegate its authority as identified herein.

3.3.Decisions Binding.    All determinations and decisions made by the Committee
pursuant to the provisions of the Program and all related orders and resolutions
of the Board shall be final, conclusive and binding on all persons, including
the Company, its stockholders, directors, Participants, and their estates and
beneficiaries.

Article 4. Eligibility and Participation

4.1.Eligibility.    Persons eligible to participate in this Program shall be all
Nonemployee Directors.

4.2.Actual Participation.    Subject to the provisions of the Program, the
Committee may, from time to time, select from all eligible Nonemployee Directors
those to whom Awards shall be granted and shall determine the nature and amount
of each Award.

Article 5. Shares Subject to the Program

5.1.Number of Shares Available for Grants.    Subject to adjustment as provided
in Section 5.4 herein, the number of Shares hereby reserved for delivery to
Participants under the Program shall be one million four hundred thousand
(1,400,000) Shares. Subject to the restrictions for Nonemployee Directors set
forth in Article 11, the Committee shall determine the appropriate methodology
for calculating the number of Shares issued pursuant to the Program.

5.2.Type of Shares.    Shares issued under the Program in connection with Awards
may be authorized and unissued Shares or issued Shares held as treasury Shares.

5.3.Reuse of Shares.

(a)General.    In the event of the expiration or termination (by reason of
forfeiture, expiration, cancellation, surrender or otherwise) of any Award under
the Program, that number of Shares that was subject to the Award but not
delivered shall again be available as Awards under the Program.

(b)Restricted Stock.    In the event that Shares are delivered under the Program
as Restricted Stock and are thereafter forfeited or reacquired by the Company
pursuant to

4

--------------------------------------------------------------------------------



rights reserved upon the grant thereof, such forfeited or reacquired Shares
shall again be available as Awards under the Program.

(c)Stock Appreciation Rights.    Upon exercise of any Stock Appreciation Right,
the Share reserve under Section 5.1 shall be reduced by the gross number of
Shares as to which such Stock Appreciation Right is exercised.



5.4.Adjustments in Authorized Shares.    In the event of any change in corporate
capitalization, such as a stock split, or a corporate transaction, such as any
merger, consolidation, separation, including a spin-off, or other distribution
of stock or property of the Company, any reorganization (whether or not such
reorganization comes within the definition of such term in Code Section 368) or
any partial or complete liquidation of the Company, such adjustment shall be
made in the number and class of Shares which may be delivered under Section 5.1,
in the number and class of and/or price of Shares subject to outstanding Awards
granted under the Program and in the number and/or class of Shares subject to
Awards to be granted to Nonemployee Directors under Article 11, as shall be
determined to be appropriate and equitable by the Board, in its sole discretion,
to prevent dilution or enlargement of rights; provided, however, that the number
of Shares subject to any Award shall always be a whole number. In a
stock-for-stock acquisition of the Company, the Committee may, in its sole
discretion, substitute securities of another issuer for any Shares subject to
outstanding Awards.

Article 6. Stock Options

6.1.Grant of Options.

(a)Subject to the terms and provisions of the Program, Options may be granted in
such number, and upon such terms, and at any time and from time to time as shall
be determined by the Committee.

(b)If all or any portion of the exercise price or taxes incurred in connection
with the exercise are paid by delivery (or, in the case of payment of taxes, by
withholding of Shares) of other Shares of the Company, a Participant's Options
may provide for the grant of replacement Options. All Options under the Program
shall be granted in the form of nonqualified stock options as no Option under
the Program may be granted in the form of an incentive stock option as defined
under the provisions of Code Section 422.

6.2.Award Agreement.    Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the duration of the Option, the
number of Shares to which the Option pertains, and such other provisions as the
Committee shall determine.

6.3.Option Price.    The Option Price for each grant of an Option under this
Program shall be at least equal to one hundred percent (100%) of the Fair Market
Value of a Share on the date the Option is granted.

6.4.Duration of Options.    Unless the Committee determines otherwise, the term
of each Option shall expire on the seventh (7th) anniversary date of its grant,
subject to such provisions for earlier expiration as the Committee may specify
in accordance with Section 6.8 (relating to termination of directorship) or
otherwise.

6.5.Exercise of Options.    Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which need not be the same for
each grant or for each Participant.

5

--------------------------------------------------------------------------------



6.6.Payment.    Options granted under this Article 6 shall be exercised by the
delivery of a written notice of exercise (or such other form of notice as the
Company may specify) to the Company, setting forth the number of Shares with
respect to which the Option is to be exercised, or compliance with such
procedures as the Company may establish for notifying the Company, either
directly or through an on-line internet transaction with a brokerage firm
authorized by the Company to effect such option exercise, of the exercise of the
Option for one or more Shares. Exercise of an Option must be accompanied by full
payment for the Shares for which the Option is exercised (or a satisfactory
"cashless exercise" notice).

The Option Price upon exercise of any Option shall be payable to the Company in
full either: (a) in cash or its equivalent; (b) by tendering previously acquired
Shares (by either actual delivery or attestation) having an aggregate Fair
Market Value at the time of exercise equal to the total Option Price (provided
that the Shares which are tendered must have been held by the Participant for at
least six (6) months, or such shorter or longer period, if any, as is necessary
to avoid variable accounting treatment); (c) by a cashless exercise as permitted
under Federal Reserve Board's Regulation T, subject to applicable securities law
restrictions and such procedures and limitations as the Company may specify from
time to time; (d) by any other means which the Board determines to be consistent
with the Program's purpose and applicable law; or (e) by a combination of two or
more of (a) through (d).

Subject to any governing rules or regulations, including cashless exercise
procedures, as soon as practicable after receipt of a notification of exercise
and full payment (or a satisfactory "cashless exercise" notice), the Company
shall cause to be issued and delivered to the Participant, in certificate form
or otherwise, evidence of the Shares purchased under the Option(s).

6.7.Restrictions on Share Transferability.    The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.

6.8.Termination of Directorship.    Each Participant's Option Award Agreement
shall set forth the extent to which the Participant shall have the right to
exercise the Option following termination of the Participant's service to the
Company as a Nonemployee Director. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all Options issued
pursuant to this Article 6, and may reflect distinctions based on the reasons
for termination.

6.9.Nontransferability of Options.    Except as otherwise provided in a
Participant's Award Agreement, no Option granted under this Article 6 may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. Further, except
as otherwise provided in a Participant's Award Agreement, all Options granted to
a Participant under this Article 6 shall be exercisable during his or her
lifetime only by such Participant.

6.10.Substitution of Cash.    Unless otherwise provided in a Participant's Award
Agreement, and notwithstanding any provision in the Program to the contrary
(including but not limited to Section 16.3), in the event of a Change in Control
in which the Company's stockholders holding Shares receive consideration other
than shares of common stock that are registered under Section 12 of the Exchange
Act, the Committee shall have the authority to require that any outstanding
Option be surrendered to the Company by a Participant for

6

--------------------------------------------------------------------------------



cancellation by the Company, with the Participant receiving in exchange a cash
payment from the Company within ten (10) days of the Change in Control. Such
cash payment shall be equal to the number of Shares under Option, multiplied by
the excess, if any, of the greater of (i) the highest per Share price offered to
stockholders in any transaction whereby the Change in Control takes place, or
(ii) the Fair Market Value of a Share on the date the Change in Control occurs,
over the Option Price.

Article 7. Stock Issuances

7.1.Stock Issuance Awards.    Subject to the terms and provisions of the
Program, the Committee may issue Shares as fully vested shares ("Stock
Issuances") in such number and upon such terms as shall be determined by the
Committee.

7.2.Consideration.    A Stock Issuance may be awarded in consideration for cash,
past services rendered to the Company or an affiliate or for such other
consideration as determined by the Committee.

Article 8. Restricted Stock

8.1.Restricted Stock Awards.    Subject to the terms and provisions of the
Program, the Committee may issue Shares subject to retention and transfer
restrictions ("Restricted Stock") as shall be determined by the Committee.

8.2.Restricted Stock Award Agreement.    Each Restricted Stock grant shall be
evidenced by a Restricted Stock Award Agreement that shall specify the Period(s)
of Restriction, the number of Shares of Restricted Stock granted, and such other
provisions as the Committee shall determine.

8.3.Restriction on Transferability.    Except as provided in this Article 8, the
Shares of Restricted Stock granted herein may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until the end of the applicable
Period of Restriction established by the Committee and specified in the
Restricted Stock Award Agreement, or upon earlier satisfaction of any other
conditions, as specified by the Committee in its sole discretion and set forth
in the Restricted Stock Award Agreement. All rights with respect to the
Restricted Stock granted to a Participant under the Program shall be available
during his or her lifetime only to such Participant.

8.4.Other Restrictions.    The Committee shall impose such other conditions
and/or restrictions on any Shares of Restricted Stock granted pursuant to the
Program as it may deem advisable including, without limitation, any or all of
the following:

(a)A required period of service with the Company, as determined by the
Committee, prior to the vesting of Shares of Restricted Stock.

(b)A requirement that Participants forfeit (or in the case of Shares sold to a
Participant, resell to the Company at his or her cost) all or a part of Shares
of Restricted Stock in the event of termination of his or her service as a
Nonemployee Director during the Period of Restriction.

(c)A prohibition against such Participants' dissemination of any secret or
confidential information belonging to the Company, or the solicitation by
Participants of the Company's Employees for employment by another entity.

Shares of Restricted Stock awarded pursuant to the Program shall be registered
in the name of the Participant and if such Shares are certificated, in the sole
discretion of the Committee, such certificate may be deposited in a bank
designated by the Committee or with the Company. The Committee may require a
stock power endorsed in blank with respect to Shares of Restricted Stock whether
or not certificated.

7

--------------------------------------------------------------------------------







Unless the Committee determines otherwise, Shares of Restricted Stock covered by
each Restricted Stock grant made under the Program shall become freely
transferable (subject to any restrictions under applicable securities law) by
the Participant after the last day of the applicable Period of Restriction.

8.5.Voting Rights.    Unless the Committee determines otherwise, Participants
holding Shares of Restricted Stock issued hereunder shall be entitled to
exercise full voting rights with respect to those Shares during the Period of
Restriction.

8.6.Dividends and Other Distributions.    Unless the Committee determines
otherwise, during the Period of Restriction, Participants holding Shares of
Restricted Stock issued hereunder shall be entitled to regular cash dividends
paid with respect to such Shares. The Committee may apply any restrictions to
the dividends that the Committee deems appropriate.

8.7.Termination of Directorship.    Each Restricted Stock Award Agreement shall
set forth the extent to which the Participant shall have the right to vest in
previously unvested Shares of Restricted Stock following termination of the
Participant's service to the Company as a Nonemployee Director. Such provisions
shall be determined in the sole discretion of the Committee, shall be included
in the Award Agreement entered into with each Participant, need not be uniform
among all Shares of Restricted Stock issued pursuant to the Program, and may
reflect distinctions based on the reasons for termination.

Article 9. Restricted Stock Units

9.1.Restricted Stock Units Awards.    Subject to the terms and conditions of the
Program, the Committee may issue restricted stock units ("Restricted Stock
Units") which entitle the Participant to receive the Shares underlying those
units following the lapse of specified restrictions (whether based on the
achievement of designated performance goals or the satisfaction of specified
services or upon the expiration of a designated time period following the
vesting of the units).

9.2.Restricted Stock Units Award Agreement.    Each Restricted Stock Units award
shall be evidenced by a Restricted Stock Units Award Agreement that shall
specify the vesting restrictions, the number of Shares subject to the Restricted
Stock Units award, and such other provisions as the Committee shall determine.

9.3.Restrictions.    The Committee shall impose such other conditions and/or
restrictions on the issuance of any Shares under the Restricted Stock Units
granted pursuant to the Program as it may deem advisable including, without
limitation, any or all of the following:

(a)A required period of service with the Company, as determined by the
Committee, prior to the issuance of Shares under the Restricted Stock Units
award.

(b)A requirement that the Restricted Stock Units award be forfeited in whole or
in part in the event of termination of the Participant's services as a
Nonemployee Director during the vesting period.

(c)A prohibition against such Participants' dissemination of any secret or
confidential information belonging to the Company, or the solicitation by
Participants of the Company's Employees for employment by another entity.

Unless the Committee determines otherwise, Shares subject to Restricted Stock
Units under the Program shall be freely transferable (subject to any
restrictions under applicable securities law) by the Participant after receipt
of such shares.

8

--------------------------------------------------------------------------------



9.4.Stockholder Rights.    Participants holding Restricted Stock Units issued
hereunder shall not have any rights with respect to Shares subject to the award
until the award vests and the Shares are issued hereunder. However,
dividend-equivalent units may be paid or credited, either in cash or in actual
or phantom Shares, on outstanding Restricted Stock Units awards, subject to such
terms and conditions as the Committee may deem appropriate.

9.5.Termination of Directorship.    Each Restricted Stock Units Award Agreement
shall set forth the extent to which the Participant shall have the right to vest
in previously unvested Shares subject to the Restricted Stock Units award
following termination of the Participant's service to the Company as a
Nonemployee Director. Such provisions shall be determined in the sole discretion
of the Committee, shall be included in the Award Agreement entered into with
each Participant, need not be uniform among all Restricted Stock Unit awards
issued pursuant to the Program, and may reflect distinctions based on the
reasons for termination.

Article 10. Stock Appreciation Rights

10.1.Stock Appreciation Rights Awards.    Subject to the terms and conditions of
the Program, the Committee may issue a Stock Appreciation Rights award which
shall entitle the Participant to receive upon exercise a payment in cash or
Shares underlying the exercised award equal to the excess (if any) of (a) the
Fair Market Value of the Shares on the date of exercise over (b) the aggregate
base price in effect for such Shares. A Stock Appreciation Right shall become
exercisable during such times and subject to such conditions as shall be
determined by the Committee, in its sole discretion.

10.2.Stock Appreciation Rights Agreement.    Each Stock Appreciation Rights
award shall be evidenced by a Stock Appreciation Rights Award Agreement that
shall specify the vesting restriction, the number of Shares subject to the award
and such additional terms and conditions as the Committee shall determine.

10.3.Base Price.    The base price for each grant of a Stock Appreciation Right
under this Program shall be at least equal to one hundred percent (100%) of the
Fair Market Value of a Share on the date the award is granted.

10.4.Nontransferability of Stock Appreciation Rights.    Except as otherwise
provided in a Participant's Award Agreement, no Stock Appreciation Right granted
under this Article 10 may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. Further, except as otherwise provided in a Participant's Award
Agreement, all Stock Appreciation Rights granted to a Participant under this
Article 10 shall be exercisable during his or her lifetime only by such
Participant.

Article 11. Automatic Awards to Nonemployee Directors

11.1.Initial Awards.

(a)Subject to the terms and provisions of the Program, each Nonemployee Director
who is first elected to the Board shall be granted, on the date of such
election, Restricted Stock Units for the number of Shares determined by dividing
two hundred thousand (200,000) by the Fair Market Value per Share on such date,
and rounding up to the nearest whole Share; provided, however, that in no event
shall such number exceed ten thousand (10,000) shares.

(b)Each Initial Award shall vest in a series of three (3) successive equal
annual installments upon the Participant's completion of each year of Board
service over the three (3)-year period measured from the grant date (or such
longer period as determined by the Committee).

9

--------------------------------------------------------------------------------



(c)All additional terms of an Initial Award will be as set forth in Section 9,
herein, or as set forth in the specific Award Agreement governing such award.
Each Initial Award shall become fully-vested in the event of the Participant's
death or Disability.



11.2.Annual Awards.

(a)Unless otherwise determined by the Committee, each Nonemployee Director shall
receive annually, effective as of the day following each annual meeting of the
Company's stockholders an award as follows:

(i)An Option for up to twenty thousand (20,000) Shares, or

(ii)A Restricted Stock Units award for up to eight thousand (8,000) Shares, or

(iii)A combination of an Option and Restricted Stock Units award, provided that
in no event may the total value of the Option and Restricted Stock Units award
subject to such combined award exceed two hundred thousand dollars ($200,000).
The Committee shall have the sole discretion to determine the amount and type of
award for each year within the foregoing limitations. For such purposes, the
value of the Annual Award shall be calculated as follows: (A) the value of an
Option Share shall be equal to the fair value of an option share as estimated on
the date of grant under a valuation model approved by the Financial Accounting
Standards Board ("FASB") for purposes of the Company's financial statements
under FAS 123 (or any successor provision); and (B) the value of a Restricted
Stock Unit shall be equal to the Fair Market Value of the Share on the award
date.

(b)Each Annual Award granted prior to 2012 shall vest in a series of three
(3) successive equal annual installments upon the Participant's completion of
each year of Board service over the three (3)-year period measured from the
award date (or such longer period as determined by the Committee). Each Annual
Award granted after 2011 shall vest upon the Participant's completion of one
(1) year of Board service measured from the award date (or such longer period as
determined by the Committee). Each Annual Award shall become fully vested in the
event of the Participant's death or Disability.

(c)Notwithstanding any other provision of the Program to the contrary, the
Shares acquired under an Annual Award granted after 2011 (net of any Shares sold
to cover the exercise price and applicable taxes due in connection with the
exercise or settlement of the award) may not be sold, transferred or otherwise
disposed of prior to the Participant's cessation of Board service.

(d)All additional terms of an Annual Award will be as set forth in Articles 6
and 9 herein, or as set forth in the specific Award Agreement governing such
award.

11.3.Annual Retainer Election.

(a)Subject to the terms and provisions of the Program and any other restrictions
set out by the Committee in its sole discretion, the Committee may permit each
Nonemployee Director to elect to receive all or a portion of his or her Annual
Retainer in the form of Options or Stock Issuances to be issued as of the first
day on which such Annual Retainer is otherwise due and payable (the "Conversion
Date") and using the Fair Market Value of a Share as of the Conversion Date as
the Option Price of the Options.

(b)If conversion elections are permitted by the Committee, each irrevocable
election shall be made in accordance with such rules as the Committee may
determine in its sole discretion which shall be consistent with the requirements
of Code Section 409A and the Treasury Regulations and rulings promulgated
thereunder. Except as may otherwise be

10

--------------------------------------------------------------------------------



determined by the Committee, in the event of a Participant's election to receive
an Option in lieu of his Annual Retainer, the number of shares subject to the
Option shall be determined by dividing that portion of the Annual Retainer to be
paid in the form of the Option by the Fair Market Value of a Share on the
Conversion Date and multiplying the quotient by four (4). In the event of a
Participant's election to receive Shares in lieu of an Annual Retainer, the
number of such Shares shall be determined by dividing that portion of the Annual
Retainer to be paid in the form of Shares by the Fair Market Value of a Share on
the Conversion Date. In the event the preceding formula would result in a
fractional Share being issued or subject to an Option, the number of Shares
subject to the issuance or Option shall be rounded up to the nearest whole
Share.

(c)Any portion of a Nonemployee Director's Annual Retainer for which an election
has not been made pursuant to this Section 11.3, shall be paid in cash to such
Nonemployee Director at such time or times as payments thereof are customarily
made by the Company.

(d)All additional terms of an Award received as a result of the election
described herein will be as set-forth in Sections 6 and 7, herein, or as set
forth in the specific Award Agreement governing such Award.

Article 12. Beneficiary Designation

Each Participant under the Program may, from time to time, name any beneficiary
or beneficiaries (who may be named contingently or successively) to whom any
benefit under the Program is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant's lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant's death shall be paid
to the Participant's estate.

Article 13. Deferrals

The Committee may permit or require a Participant to defer such Participant's
receipt of the payment of cash or the delivery of Shares that would otherwise be
due to such Participant by virtue of the exercise of an Option, or Stock
Appreciation Right or under a Restricted Stock Unit Award. If any such deferral
election is required or permitted, the Committee shall, in its sole discretion,
establish rules and procedures for such payment deferrals which shall be
consistent with the requirements of Code Section 409A and the Treasury
Regulations and rulings promulgated thereunder.

Article 14. Rights of Participants

14.1.Directorship.    Nothing in the Program or any Award Agreement shall
interfere with or limit in any way the right of the Company to terminate at any
time any Participant's service to the Company as a Nonemployee Director, nor
confer upon any Participant any right to continue in the service of the Company.

14.2.Participation.    No Nonemployee Director shall have the right to be
selected to receive an Award under this Program, or, having been so selected, to
be selected to receive a future Award.

11

--------------------------------------------------------------------------------







Article 15. Change in Control

Upon the occurrence of a Change in Control and notwithstanding the terms of any
Award Agreement, unless otherwise specifically prohibited under applicable laws,
or by the rules and regulations of any governing governmental agencies or
national securities exchanges:

(a)Any and all Options granted hereunder shall become immediately exercisable,
and shall terminate upon the earlier of (i) the third anniversary of the
Participant's date of termination of service or (ii) expiration of the Option
term.

(b)Any restriction periods and restrictions imposed on Awards shall lapse.

Article 16. Amendment, Modification, and Termination

16.1.Amendment, Modification, and Termination.    Subject to the terms of the
Program including Sections 16.2 and 16.3, the Board may at any time and from
time to time, alter, amend, suspend or terminate the Program in whole or in
part. However, stockholder approval shall be required for any amendment of the
Program that (a) materially increases the number of Shares available for
issuance under the Program (other than pursuant to Article 5.4), (b) expands the
type of awards available under the Program, (c) materially expands the class of
participants eligible to receive Awards under the Program, (d) materially
extends the term of the Program, (e) materially changes the method of
determining the Option Price under the Program or (f) deletes or limits any
provision of the Program prohibiting the repricing of Options. The Committee may
amend Awards previously granted under the Program.

16.2.Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events.    The Committee may make adjustments in the terms and conditions of,
and the criteria included in, Awards in recognition of unusual or nonrecurring
events (including, without limitation, the events described in Section 5.4
hereof) affecting the Company or the financial statements of the Company or of
changes in applicable laws, regulations, or accounting principles, whenever the
Committee determines that such adjustments are appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Program.

16.3.Awards Previously Granted.    Notwithstanding any provision of the Program
or of any Award Agreement to the contrary (but subject to Section 6.10), no
termination, amendment, or modification of the Program or amendment of an Award
previously granted under the Program shall adversely affect in any material way
any Award previously granted under the Program, without the express consent of
the Participant holding such Award.

Article 17. Compliance with Applicable Law and Withholding

17.1.General.    The granting of Awards and the issuance of Shares under the
Program shall be subject to all applicable laws, rules, and regulations, and to
such approvals by any governmental agencies or national securities exchanges as
may be required. Notwithstanding anything to the contrary in the Program or any
Award Agreement, the following shall apply:

(a)The Company shall have no obligation to issue any Shares under the Program if
such issuance would violate any applicable law or any applicable regulation or
requirement of any securities exchange or similar entity.

(b)Prior to the issuance of any Shares under the Program, the Company may
require a written statement that the recipient is acquiring the Shares for
investment and not for the purpose or with the intention of distributing the
Shares and that the recipient will not dispose of them in violation of the
registration requirements of the Securities Act of 1933.

12

--------------------------------------------------------------------------------



(c)With respect to any Participant who is subject to Section 16(a) of the
Exchange Act, the Committee may, at any time, add such conditions and
limitations to Award or payment under the Program or implement procedures for
the administration of the Program which it deems necessary or desirable to
comply with the requirements of Rule 16b-3 of the Exchange Act.

(d)If, at any time, the Company, determines that the listing, registration, or
qualification (or any updating of any such document) of any Award, or the Shares
issuable pursuant thereto, is necessary on any securities exchange or under any
federal or state securities or blue sky law, or that the consent or approval of
any governmental regulatory body is necessary or desirable as a condition of, or
in connection with, any Award, the issuance of Shares pursuant to any Award, or
the removal of any restrictions imposed on Shares subject to an Award, such
Award shall not be granted and the Shares shall not be issued or such
restrictions shall not be removed, as the case may be, in whole or in part,
unless such listing, registration, qualification, consent, or approval shall
have been effected or obtained free of any conditions not acceptable to the
Company.



17.2.Securities Law Compliance.    Transactions under this Program are intended
to comply with all applicable conditions of Rule 16b-3 or its successors under
the 1934 Act. To the extent any provision of the Program or action by the
Committee or the Board fails to so comply, it shall be deemed null and void, to
the extent permitted by law and deemed advisable by the Board.

17.3.Tax Withholding.    The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy federal, state, local, domestic and foreign taxes,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Program.

17.4.Share Withholding.    Awards payable in Shares may provide that with
respect to withholding required upon any taxable event arising thereunder,
Participants may elect to satisfy the withholding requirement, in whole or in
part, by having the Company withhold Shares to satisfy their withholding tax
obligations; provided that Participants may only elect to have Shares withheld
having a Fair Market Value on the date the tax is to be determined equal to or
less than the minimum withholding tax which could be imposed on the transaction.
All elections shall be irrevocable, made in writing, signed by the Participant,
and shall be subject to any restrictions or limitations, including prior
Committee approval, that the Committee, in its sole discretion, deems
appropriate.

Article 18. Indemnification

Each person who is or shall have been a member of the Committee, or of the
Board, shall be indemnified and held harmless by the Company against and from
any loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Program
and against and from any and all amounts paid by him or her in settlement
thereof, with the Company's approval, or paid by him or her in satisfaction of
any judgment in any such action, suit, or proceeding against him or her,
provided he or she shall give the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company's Certificate of Incorporation or Bylaws, as a matter
of law, or otherwise, or any power that the Company may have to indemnify them
or hold them harmless.

13

--------------------------------------------------------------------------------



Article 19. Successors

All obligations of the Company under the Program with respect to Awards granted
hereunder shall, to the extent legally permissible, be binding on any successor
to the Company, whether the existence of such successor is the result of a
direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.

Article 20. Legal Construction

20.1.Gender and Number.    Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

20.2.Severability.    In the event any provision of the Program shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Program, and the Program shall be construed and
enforced as if the illegal or invalid provision had not been included.

20.3.Governing Law.    To the extent not preempted by federal law, the Program,
and all Award or other agreements hereunder, shall be construed in accordance
with and governed by the laws of the state of Delaware without giving effect to
principles of conflicts of laws.

14

--------------------------------------------------------------------------------







QuickLinks


Exhibit 10.13



Nonemployee Directors Stock Incentive Program (Amended and Restated as of
November 9, 2011) Edwards Lifesciences Corporation
Contents
Edwards Lifesciences Corporation
Nonemployee Directors Stock Incentive Program (amended and restated as of
November 9, 2011)
